IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-80,220-01


                  EX PARTE GREGORY SCOTT SCHEIRMAN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                       CAUSE NO. D-1-DC-08-301389 COUNT 11
                IN THE 147TH DISTRICT COURT FROM TRAVIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of indecency with a child. He was sentenced, pursuant to that plea agreement, to seven years’

imprisonment. He did not appeal his conviction.

        Applicant contends that his plea was involuntary because he relied on trial counsel’s bad

advice regarding parole eligibility. Trial counsel filed an affidavit with the trial court. Based on that

affidavit, the trial court determined that counsel gave Applicant erroneous advice regarding parole
                                                                                                   2

eligibility and Applicant relied on that advice when pleading guilty. The trial court determined that

Applicant’s plea was involuntary due to the reliance on that bad advice. Applicant is entitled to

relief. Strickland v. Washington, 466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115

(Tex. Crim. App. 1999); Ex parte Moussazadeh, 361 S.W.3d 684, 690 (Tex. Crim. App. 2012).

       Relief is granted. The judgment in Cause No. D-1-DC-08-301389 in the 147th District Court

of Travis County is set aside, and Applicant is remanded to the custody of the Sheriff of Travis

County to answer the charges as set out in the indictment. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 7, 2014
Do not publish